February 8, 2016 DREYFUS CASH MANAGEMENT DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS - Dreyfus Government Cash Management - Dreyfus Government Prime Cash Management DREYFUS MUNICIPAL CASH MANAGEMENT PLUS DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS - Dreyfus California AMT-Free Municipal Cash Management - Dreyfus Tax Exempt Cash Management DREYFUS TREASURY & AGENCY CASH MANAGEMENT DREYFUS TREASURY PRIME CASH MANAGEMENT Supplement to Prospectus dated June 1, 2015, as revised November 30, 2015 The second paragraph of the section in the fund's prospectus entitled "Shareholder Guide—Buying and Selling Shares—How to Sell Shares—Applicable to all funds" is deleted. CMGTS0216
